DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0106690 A1 to Lim.
 	With regards to claim 1, Lim discloses:
1. 	A product dispenser, comprising: 
a touch sensor configured to detect a selection on a first area of a surface of the product dispenser (see, Fig. 3, and detailed description, including, Information that represents the drinks or beverages available to a user can be provided by display screens that are provided on a touch screen (e.g., touch screen 303 of FIG. 3), an LCD flat panel, or the like. In general, an interface for display on a touch screen may use various icons, buttons, screen locations, graphics and/or text to provide one or more display screens and, using the touch screen, buttons or other user interface widgets of each display screen may be actuated by a user to cause changes in the displayed interface, para. 0045; and,
Fig. 4A, and detailed description, icons for each type or brand of beverage that is available at the dispenser may be displayed at screen region 405, para. 0046); 
A user may interact with the user interface to initiate the movement of the carousel in various ways. In some arrangements, a user may actuate a scroll button (e.g., via arrows 420) to cause the carousel to rotate in a particular direction, para. 0051); and 
a nozzle (see, Fig. 3, and detailed description, including, As shown in the blow-up view of a portion of dispenser head 301, a micro bundle may be used to dispense the selected beverage from the beverage dispenser 300, para. 0039) configured to dispense a product while the touch sensor detects the selection on the first area of the surface (see, Fig. 4A, and detailed description, including, the carousel of region 405, the buttons of region 430, and other items (e.g., buttons of region 450, scroll buttons 420, selected brand widget 425, ice button 440, and/or pour button 445) may always be displayed to a user on a single display screen while the user is interacting with the user interface to select and dispense a custom beverage, para. 0074). 
With regards to claim 2, Lim discloses:2. 	The product dispenser of claim 1, further comprising: 
a user interface configured to receive a selection of the product to be dispensed from the product dispenser (see, as above, and detailed description, including, Fig. 4A, and detailed description, icons for each type or brand of beverage that is available at the dispenser may be displayed at screen region 405, para. 0046). 
With regards to claim 3, Lim discloses:3. 	The product dispenser of claim 2, wherein the user interface is one of: 
a touchscreen display, wherein the selection of the product to be dispensed is received upon detection by the touchscreen of selection of an icon of the product (see, Fig. 4A, and detailed description, including, the icons that form a part of the carousel may be displayed with sizes based on the icons' screen locations. Accordingly, some icons may be displayed with different sizes. For example, as illustrated by display screen 400-a, the icon at screen location 410-e (e.g., the icon for Mirinda.RTM.) may be displayed smaller than the icon at screen location 410-a (the icon for Pepsi Max.RTM.), etc. Additionally, some icons may be displayed with similar or equal sizes. For example, as illustrated by display screen 400-a, the icon at screen location 410-d (e.g., the icon for Mug.RTM. Root Beer) may be equal to the icon at screen location 410-f (e.g., the icon for Brisk.RTM. Iced Tea), etc., para. 0047); 
a button, wherein the selection of the product to be dispensed is received upon depression of the button; or 
a lever, wherein the selection of the product to be dispensed is received upon articulation of the lever. 
With regards to claim 4, Lim discloses:4. 	The product dispenser of any of claim 2, wherein the pattern of haptic feedback is based on the product (see, Fig. 4A, and detailed description, including, when selected, the selected icon is moved to the front of the carousel. For example, with respect to display screens 400-a through 400-e of FIGS. 4A-4E, a user may actuate one of the icons of region 405 to cause the carousel to rotate until the actuated icon is at the front of the carousel, para. 0052). 
With regards to claim 5, Lim discloses:5. 	The product dispenser of claim 4, wherein the haptic feedback transducer is configured to produce a second pattern of haptic feedback to the surface for a second the user may be able to select one or more modifiers that can be dispensed with the selected type or brand of beverage. Modifiers may include additives or flavorings for a beverage. For example, as shown in FIGS. 4A-4E, region 430 may include a modifier button 435-a, that, when selected, causes the dispenser to select cherry flavoring, para. 0059). 

 	With regards to claim 10, Lim discloses:10. 	The product dispenser of claim 2, wherein the user interface is on the surface (see, Fig. 3, and detailed description, including, Information that represents the drinks or beverages available to a user can be provided by display screens that are provided on a touch screen (e.g., touch screen 303 of FIG. 3), an LCD flat panel, or the like. In general, an interface for display on a touch screen may use various icons, buttons, screen locations, graphics and/or text to provide one or more display screens and, using the touch screen, buttons or other user interface widgets of each display screen may be actuated by a user to cause changes in the displayed interface, para. 0045; and,
Fig. 4A, and detailed description, icons for each type or brand of beverage that is available at the dispenser may be displayed at screen region 405, para. 0046).
	With regards to claim 11, Lim discloses:
11. 	The product dispenser of claim 2, wherein the user interface is physically separate from the surface (see, detailed description, including, computing device 200 may include one or more output devices, such as a display 206, and may include one or more output device controllers 207, such as a video processor. There may also be one or more user input devices 208, such as a touch screen, remote control, keyboard, mouse, microphone, card reader, RFID reader, etc. The computing device 200 may also include one or more network interfaces, such as input/output circuits 209 to communicate with an external network 210, para. 0028).

With regards to claim 12, Lim discloses:12. 	The product dispenser of claim 1, further comprising: 
a second touch sensor configured to detect a selection on a second area of the surface of the product dispenser, wherein the haptic feedback transducer is configured to produce the pattern of haptic feedback to the surface while either the touch sensor or the second touch sensor detects a selection on the first or second areas of the surface (see, Fig. 4A, and detailed description, including, A user may interact with the user interface to initiate the movement of the carousel in various ways. In some arrangements, a user may actuate a scroll button (e.g., via arrows 420) to cause the carousel to rotate in a particular direction, para. 0051). 
With regards to claim 13, Lim discloses:13. 	The product dispenser of claim 1, further comprising: 
a second touch sensor configured to detect a selection on a second area of the surface of the product dispenser, wherein the haptic feedback transducer is configured to produce a second pattern of haptic feedback to the surface while the second touch sensor detects a selection on the second area of the surface (see, Fig. 4A, and detailed description, including, A user may interact with the user interface to initiate the movement of the carousel in various ways. In some arrangements, a user may actuate a scroll button (e.g., via arrows 420) to cause the carousel to rotate in a particular direction, para. 0051)(The second pattern is interpreted as a second rotation direction of the carousel: if at first clockwise, the second pattern is presented counter-clockwise). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of U.S. Patent Application Publication No. 2016/0052007 to Fuller et al. (hereinafter Fuller).
With regards to claim 6, Lim fails to explicitly disclose:6. 	The product dispenser of claim 1, further comprising: 
a haptic feedback module, comprising: 
 	a back cover coupled to a frame of the product dispenser; 
 	a printed circuit board coupled to the back cover and positioned between the haptic feedback transducer and the surface; and 
 	a transfer plate coupled between the haptic feedback transducer and the surface and configured to transfer the pattern of haptic feedback from the haptic feedback transducer to the surface, wherein the transfer plate is not in contact with the back cover or printed circuit board. 
Fuller discloses:
a haptic feedback module, comprising: 
 	a back cover coupled to a frame of the product dispenser (see, Fig. 6A, includes lid base 61, lid top 62, para. 0055); 
 	a printed circuit board (see, Fig. 5, and electronic circuit board components 54, para. 0053) coupled to the back cover and positioned between the haptic feedback transducer and the surface; and 
 	a transfer plate (see, Fig. 6A, and additional user interface and controller components may include an LED display or similar graphical user interface or display 65, capacitive buttons or other user input sensors 66, and a speaker, vibrator, piezoelectric element, or similar output component 68 configured to generate sound and/or haptic feedback. The various user interface, controller, and structural components of lid assembly 18 can be coupled together via variety of different techniques, for example using a combination of adhesive components 67 and mechanical fasteners 69, para. 0056) coupled between the haptic feedback transducer and the surface and configured to transfer the pattern of haptic feedback from the haptic feedback transducer to the surface, wherein the transfer plate is not in contact with the back cover or printed circuit board, see, as above, para. 0055). 
It would have been obvious to one of ordinary skill and having the teaching of Lim and Fuller before her, and before the effective filing date of the invention, to combine the features of Fuller within the system of Lim, that disclose, a back cover coupled to a frame of the product dispenser, a printed circuit board coupled thereto, and a transfer plate. 
In Fuller, and as discussed in para. 0055-0056, for example, additional user interface and controller components may include an LED display or similar graphical user interface or display 65, capacitive buttons or other user input sensors 66, and a speaker, vibrator, piezoelectric element, or similar output component 68 configured to generate sound and/or haptic feedback. The various user interface, controller, and structural components of lid assembly 18 can be coupled together via variety of different techniques.  
The operation of back cover, while not expressly addressed in Lim, is clearly found in the cabinet for the dispenser unit.  Similarly, while not expressly addressed in Lim, the electronics and additional structural components, to include an integrated circuit or circuit board are readily found within the controller system for the dispenser, and the within the display with user-driven interface.  The arrangement/operation of same would have been well-known to one familiar with a kiosk, or standing beverage display/dispenser. 
   	With regards to claim 7, Lim fails to explicitly disclose:7. 	The product dispenser of claim 6, wherein the printed circuit board is coupled to a boss that extends from the printed circuit board to the back cover, wherein the transfer plate comprises an aperture through which the boss extends. 
Fuller discloses:
the printed circuit board is coupled to a boss that extends from the printed circuit board to the back cover, wherein the transfer plate comprises an aperture through which the boss extends (see, Fig. 6A, Selected electronic circuit components 64 include a processor (or microprocessor), memory, firmware, and other electronic components comprising a controller 500 (see FIG. 26) configured to aid user operation and performing control logic of fluid dispensing system 10. Alternatively, discrete electronic components 64 may provide the desired control logic for controller 500 and user interface functionalities,
and additional user interface and controller components may include an LED display or similar graphical user interface or display 65, capacitive buttons or other user input sensors 66, and a speaker, vibrator, piezoelectric element, or similar output component 68 configured to generate sound and/or haptic feedback. The various user interface, controller, and structural components of lid assembly 18 can be coupled together via variety of different techniques, for example using a combination of adhesive components 67 and mechanical fasteners 69, para. 0055-0056).
It would have been obvious to one of ordinary skill and having the teaching of Lim and Fuller before her, and before the effective filing date of the invention, to combine the features of Fuller within the system of Lim, that disclose, a back cover coupled to a frame of the product dispenser, a printed circuit board coupled thereto, and a transfer plate, and other structural or electronic components. 
In Fuller, and as discussed in para. 0055-0056, for example, additional user interface and controller components may include an LED display or similar graphical user interface or display 65, capacitive buttons or other user input sensors 66, and a speaker, vibrator, piezoelectric element, or similar output component 68 configured to generate sound and/or haptic feedback. The various user interface, controller, and structural components of lid assembly 18 can be coupled together via variety of different techniques.  
With regards to claim 8, Lim fails to explicitly disclose:8. 	The product dispenser of claim 7, wherein the surface is coupled to the back cover such that the surface is able to move relative to the back cover. 
Fuller discloses:
wherein the surface is coupled to the back cover such that the surface is able to move relative to the back cover (see, Fig. 6A, and detailed description, including, The various user interface, controller, and structural components of lid assembly 18 can be coupled together via variety of different techniques, for example using a combination of adhesive components 67 and mechanical fasteners 69, para. 0057).
It would have been obvious to one of ordinary skill and having the teaching of Lim and Fuller before her, and before the effective filing date of the invention, to combine the features of Fuller within the system of Lim, that disclose, a surface couple to the back cover such that the surface is able to move, and a transfer plate, and other structural or electronic components, including a lid assembly 22.   A lid assembly is interpreted to move, that is open and close, relative to the back or base assembly.
In Fuller, and as discussed in para. 0055-0057, for example, the various user interface, controller, and structural components of lid assembly 18 can be coupled together via variety of different techniques.  
With regards to claim 9, Lim fails to explicitly disclose:9. 	The product dispenser of claim 8, further comprising: 
a flexible seal between the surface and the back cover. 
Fuller discloses:
a flexible seal between the surface and the back cover (see, Fig. 6A, and detailed description, including, The various user interface, controller, and structural components can be coupled together via variety of different techniques, for example using a combination of adhesive components 67 and mechanical fasteners 69, para. 0057).
It would have been obvious to one of ordinary skill and having the teaching of Lim and Fuller before her, and before the effective filing date of the invention, to combine the features of Fuller within the system of Lim, that disclose, a surface couple to the back cover such that the surface is able to move, and a transfer plate, and other structural or electronic components.   A flexible seal is interpreted as a structural design choice, and would be readily within the knowledge of one skilled in the relevant art of, or one familiar with a kiosk, or standing beverage display/dispenser
With regard to claim 14, claim 14 (a haptic feedback user interface claim) recites substantially similar limitations to claims 1, 6, and 7 (all product dispenser claims) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 15, claim 15 (a haptic feedback user interface claim) recites substantially similar limitations to claims 1, 6, 7 and 10 (all product dispenser claims) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 16, claim 16 (a haptic feedback user interface claim) recites substantially similar limitations to claims 1, 6, 7 and 10 (all product dispenser claims) (and further includes Fig. 4A, and detailed description, icons for each type or brand of beverage that is available at the dispenser may be displayed at screen region 405, para. 0046) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 17, claim 17 (a haptic feedback user interface claim) recites substantially similar limitations to claims 1, 6, 7 and 10 (all product dispenser claims) (and see, front cover comprises an aperture with a transparent surface placed therein for viewing the display therethrough, is interpreted as discussed with a visible or otherwise interactive touchscreen/screen mounted on the surface, Fig. 3, and detailed description, including, Information that represents the drinks or beverages available to a user can be provided by display screens that are provided on a touch screen (e.g., touch screen 303 of FIG. 3), an LCD flat panel, or the like. In general, an interface for display on a touch screen may use various icons, buttons, screen locations, graphics and/or text to provide one or more display screens and, using the touch screen, buttons or other user interface widgets of each display screen may be actuated by a user to cause changes in the displayed interface, para. 0045) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 18, claim 18 (a haptic feedback user interface claim) recites substantially similar limitations to claims 1, 6, 7 and 10 (all product dispenser claims) (and see, a touch sensor coupled to the transparent surface and configured to detect a touch of the transparent surface, is interpreted as discussed with a visible or otherwise interactive touchscreen/screen mounted on the surface, Fig. 3, and detailed description, including, Information that represents the drinks or beverages available to a user can be provided by display screens that are provided on a touch screen (e.g., touch screen 303 of FIG. 3), an LCD flat panel, or the like. In general, an interface for display on a touch screen may use various icons, buttons, screen locations, graphics and/or text to provide one or more display screens and, using the touch screen, buttons or other user interface widgets of each display screen may be actuated by a user to cause changes in the displayed interface, para. 0045) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 19, claim 19 (a haptic feedback user interface claim) recites substantially similar limitations to claims 1, 6, 7 and 10 (all product dispenser claims) (and see, a touch sensor is one of a capacitive touch sensor, is interpreted as discussed with a visible or otherwise interactive touchscreen/screen mounted on the surface, Fig. 3, and detailed description, including, Information that represents the drinks or beverages available to a user can be provided by display screens that are provided on a touch screen (e.g., touch screen 303 of FIG. 3), an LCD flat panel, or the like. In general, an interface for display on a touch screen may use various icons, buttons, screen locations, graphics and/or text to provide one or more display screens and, using the touch screen, buttons or other user interface widgets of each display screen may be actuated by a user to cause changes in the displayed interface, para. 0045) and is therefore rejected using the same art and rationale set forth above.
 	A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes the following.
US 20020080188 A1 to Somashekaraiah, Prabhakar Kallanayakanahalli, that discusses - According to the present invention, a pointer is positioned at the central region of the menu matrix upon the initial display of the menu matrix of an OSD to minimize the frequency of selection of the key inputting section, whereby the display state of the display section can be adjusted conveniently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	12-3-2021